DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:

Claim 9 cites “An exposure equipment comprising the apparatus of claim 1.” It is not clearly pointed out the essential structure cooperative relationships of the exposure equipment and the apparatus of claim 1.

4.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
	
Claim 33 citing “A crosslinked product obtained by the method of claim 21”. The omitted steps are: step(s) in manufacturing a crosslinked product from a cross-linkable structure cited in claim 21.

5	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:

Claim 34 cites “A polymer film comprising the crosslinked product of claim 33.” It is not clearly pointed out the essential structure cooperative relationships of the polymer film and the crosslinked product of claim 33.

Claim 35 cites “An electronic device comprising the crosslinked product of claim 33.” It is not clearly pointed out the essential structure cooperative relationships of the electronic device and the crosslinked product of claim 33.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 18-27, and 29-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Skin Electronics from Scalable Fabrication of An Intrinsically Stretchable Transistor Array”, Wang et al. (referred hereafter Wang et al.).

Referring to claim 1, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), comprising:
a support plate (e.g., “We use SEBS H1052 as a stretchable dielectric layer, and SEBS H1221 in the CONPHINE semiconductor and also as the stretchable substrate in the intrinsically stretchable transistor array” – page 89, Material section; Extended Data Figure 1) configured to support a cross-linkable structure (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7);
a light source configured to irradiate light to the cross-linkable structure (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section); and
a probe configured to provide in-situ micro-deformation to the cross-linkable structure (page 90, Material and Device Characterization section),
wherein the in-situ crosslink density of the cross-linkable structure (Figures 1-2) is measured from a stress-strain phase lag of the cross-linkable structure during the in-situ micro-deformation (e.g., stretchable) (e.g., “The morphology of a CONPHINE film obtained by spin-coating of the solution depends strongly on the surface energy of the substrate. When CONPHINE film is spin-coated on crosslinked SEBS, the SEBS phase in the CONPHINE film is strongly attracted by the dielectric surface, expelling almost all of the conjugated polymers to the top surface of the film (as shown by X-ray photoelectron spectroscopy (XPS) in Extended Data Fig. 6e). The strong mutual interaction in the conjugated polymer phase leads to the formation of a dense network with many large aggregates and junctions (Extended Data Fig. 6b). This morphology might create excess boundaries for charge transport at the aggregates and junctions, and leads to a relatively low charge mobility of 0.31 cm2  V−1  s−1 (Extended Data Fig. 6g). In order to turn this morphology into the nanoscale-confined fibre network that favours efficient charge transport, we modify the crosslinked SEBS surface with OTS molecules to increase the hydrophobicity and thereby reduce the attraction to the SEBS phase in the CONPHINE film. Through such surface modification, the water contact angle of crosslinked SEBS increases from 94° to 102° (Extended Data Fig. 6a, b), indicating decreased surface energy. The CONPHINE film spincoated on this OTS-modified crosslinked SEBS now produces a morphology with a gradually reduced distribution of the conjugated polymer phase throughout the CONPHINE film from the top surface to the bottom surface. The conjugated polymer phase at the top surface forms the ideal nanoconfined morphology without observable large aggregates (Extended Data Fig. 6d). The charge-carrier mobility thereby increases to 0.76cm2  V−1  s−1 (Extended Data Fig. 6h).” – page 89, Surface Modification of Patterned SEBS Dielectric section; page 90, Material and Device Characterization section).
As to claim 2, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), wherein the light irradiated to the cross-linkable structure has a wavelength spectrum of less than or equal to about 420 nm (e.g., “The polyurethane − azide film was then photo-patterned by exposure under deep ultraviolet light (wavelength 254 nm) for 9min with a dose of around 1,215 mJ cm−2, to initiate the photo-crosslinking reaction in selective areas defined by the mask.” – page 89, Photo-Patterning of Polyurethane Using Azide Crosslinking section).
Referring to claim 3, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), further comprising:
a force sensor (e.g., atomic-force microscope (AFM) – Extended Data Figures 2 & 6) and a displacement sensor connected to the probe (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
As to claim 4, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), wherein the probe includes a tip positioned at one end of the probe, the tip being configured to contact the cross-linkable structure (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
Referring to claim 5, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), wherein the probe is configured to repeatedly provide vibration to the cross-linkable structure during the in-situ micro-deformation (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
As to claim 6, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), further comprising:
a light-transmitting plate between the light source and the probe (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
Referring to claim 7, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), wherein the light source and the probe are on an upper portion of the support plate (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
As to claim 8, Wang et al. disclose an apparatus for measuring an in-situ crosslink density (Abstract), further comprising:
an electronic controller configured to adjust an intensity of the light source depending on the crosslink density (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
Referring to claim 9, Wang et al. disclose an exposure equipment comprising the apparatus of claim 1 (Extended Data Figures 3 & 7).
As to claim 10, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), the method comprising:
preparing a cross-linkable structure, the cross-linkable structure including a cross-linkable material and a crosslinking agent (page 89, Materials section);
irradiating the cross-linkable structure with a light configured to cross-link the cross-linkable structure (page 89, Fabrication of the Intrinsically Stretchable Transistor Array section; Photo-Patterning of Polyurethane Using Azide Crosslinking section; Extended Data Figures 1-2);
providing in-situ micro-deformation to the cross-linkable structure (page 90, Material and Device Characterization section); and
measuring the in-situ crosslink density of the cross-linkable structure from a stress-strain phase lag of the cross-linkable structure during the in-situ micro-deformation (e.g., stretchable) of the cross-linkable structure (e.g., “The morphology of a CONPHINE film obtained by spin-coating of the solution depends strongly on the surface energy of the substrate. When CONPHINE film is spin-coated on crosslinked SEBS, the SEBS phase in the CONPHINE film is strongly attracted by the dielectric surface, expelling almost all of the conjugated polymers to the top surface of the film (as shown by X-ray photoelectron spectroscopy (XPS) in Extended Data Fig. 6e). The strong mutual interaction in the conjugated polymer phase leads to the formation of a dense network with many large aggregates and junctions (Extended Data Fig. 6b). This morphology might create excess boundaries for charge transport at the aggregates and junctions, and leads to a relatively low charge mobility of 0.31 cm2  V−1  s−1 (Extended Data Fig. 6g). In order to turn this morphology into the nanoscale-confined fibre network that favours efficient charge transport, we modify the crosslinked SEBS surface with OTS molecules to increase the hydrophobicity and thereby reduce the attraction to the SEBS phase in the CONPHINE film. Through such surface modification, the water contact angle of crosslinked SEBS increases from 94° to 102° (Extended Data Fig. 6a, b), indicating decreased surface energy. The CONPHINE film spincoated on this OTS-modified crosslinked SEBS now produces a morphology with a gradually reduced distribution of the conjugated polymer phase throughout the CONPHINE film from the top surface to the bottom surface. The conjugated polymer phase at the top surface forms the ideal nanoconfined morphology without observable large aggregates (Extended Data Fig. 6d). The charge-carrier mobility thereby increases to 0.76cm2  V−1  s−1 (Extended Data Fig. 6h).” – page 89, Surface Modification of Patterned SEBS Dielectric section; page 90, Material and Device Characterization section).
Referring to claim 11, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the providing the micro-deformation to the cross-linkable structure is performed simultaneously with the irradiating of the light (page 90, Material and Device Characterization section; Extended Data Figures 1, 3 & 7).
As to claim 12, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the providing the in-situ micro-deformation to the cross-linkable structure comprises repeatedly vibrating the cross-linkable structure (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
Referring to claim 13, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the repeatedly vibrating the cross-linkable structure comprises vibrating a probe within an elastic section of the cross-linkable structure at a constant displacement in a direction perpendicular to an in-plane direction of the cross-linkable structure (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
As to claim 14, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the repeatedly vibrating the cross-linkable structure comprises vibrating the probe so that a strain of the cross-linkable structure is less than or equal to about 2% (Figure 3 & 4; Extended Data Table 1).
Referring to claim 15, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the repeatedly vibrating the cross-linkable structure is performed at a frequency of about 0.05 Hz to about 100 Hz (page 90, Material and Device Characterization section).
As to claim 16, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein a deformation depth of the cross-linkable structure due to the vibration is less than or equal to about 20% of a length of the cross-linkable structure (page 90, Material and Device Characterization section; Extended Data Figure 6).
Referring to claim 18, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the light configured to crosslink the cross-linkable structure has a wavelength spectrum of less than or equal to about 420 nm with an intensity of greater than 0 W/cm2 and less than or equal to about 10 W/cm2 (e.g., “The polyurethane − azide film was then photo-patterned by exposure under deep ultraviolet light (wavelength 254 nm) for 9min with a dose of around 1,215 mJ cm−2, to initiate the photo-crosslinking reaction in selective areas defined by the mask.” – page 89, Photo-Patterning of Polyurethane Using Azide Crosslinking section).
As to claim 19, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), further comprising controlling an intensity of the light based on the measured crosslink density (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
Referring to claim 20, Wang et al. disclose a method for measuring an in-situ crosslink density (Abstract), wherein the cross-linkable material includes at least one of a siloxane moiety, a urethane moiety, an olefin moiety, an acrylic moiety, and a photosensitive resin (Extended Data Figure 4).
As to claim 21, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), the method comprising:
preparing a cross-linkable structure, the cross-linkable structure including a cross-linkable material and a crosslinking agent (page 89, Materials section); and
cross-linking the cross-linkable structure by irradiating light onto the cross-linkable structure (page 89, Fabrication of the Intrinsically Stretchable Transistor Array section; Photo-Patterning of Polyurethane Using Azide Crosslinking section; Extended Data Figures 1-2),
wherein the crosslinking of the cross-linkable structure comprises measuring an in-situ crosslink density of the cross-linkable structure by providing in-situ micro-deformation (e.g., stretchable) to the cross-linkable structure (e.g., “The morphology of a CONPHINE film obtained by spin-coating of the solution depends strongly on the surface energy of the substrate. When CONPHINE film is spin-coated on crosslinked SEBS, the SEBS phase in the CONPHINE film is strongly attracted by the dielectric surface, expelling almost all of the conjugated polymers to the top surface of the film (as shown by X-ray photoelectron spectroscopy (XPS) in Extended Data Fig. 6e). The strong mutual interaction in the conjugated polymer phase leads to the formation of a dense network with many large aggregates and junctions (Extended Data Fig. 6b). This morphology might create excess boundaries for charge transport at the aggregates and junctions, and leads to a relatively low charge mobility of 0.31 cm2  V−1  s−1 (Extended Data Fig. 6g). In order to turn this morphology into the nanoscale-confined fibre network that favours efficient charge transport, we modify the crosslinked SEBS surface with OTS molecules to increase the hydrophobicity and thereby reduce the attraction to the SEBS phase in the CONPHINE film. Through such surface modification, the water contact angle of crosslinked SEBS increases from 94° to 102° (Extended Data Fig. 6a, b), indicating decreased surface energy. The CONPHINE film spincoated on this OTS-modified crosslinked SEBS now produces a morphology with a gradually reduced distribution of the conjugated polymer phase throughout the CONPHINE film from the top surface to the bottom surface. The conjugated polymer phase at the top surface forms the ideal nanoconfined morphology without observable large aggregates (Extended Data Fig. 6d). The charge-carrier mobility thereby increases to 0.76cm2  V−1  s−1 (Extended Data Fig. 6h).” – page 89, Surface Modification of Patterned SEBS Dielectric section; page 90, Material and Device Characterization section), and
wherein the measuring the in-situ crosslink density of the cross-linkable structure is determined from a stress-strain phase lag of the cross-linkable structure during the in-situ micro-deformation of the cross-linkable structure (e.g., “The morphology of a CONPHINE film obtained by spin-coating of the solution depends strongly on the surface energy of the substrate. When CONPHINE film is spin-coated on crosslinked SEBS, the SEBS phase in the CONPHINE film is strongly attracted by the dielectric surface, expelling almost all of the conjugated polymers to the top surface of the film (as shown by X-ray photoelectron spectroscopy (XPS) in Extended Data Fig. 6e). The strong mutual interaction in the conjugated polymer phase leads to the formation of a dense network with many large aggregates and junctions (Extended Data Fig. 6b). This morphology might create excess boundaries for charge transport at the aggregates and junctions, and leads to a relatively low charge mobility of 0.31 cm2  V−1  s−1 (Extended Data Fig. 6g). In order to turn this morphology into the nanoscale-confined fibre network that favours efficient charge transport, we modify the crosslinked SEBS surface with OTS molecules to increase the hydrophobicity and thereby reduce the attraction to the SEBS phase in the CONPHINE film. Through such surface modification, the water contact angle of crosslinked SEBS increases from 94° to 102° (Extended Data Fig. 6a, b), indicating decreased surface energy. The CONPHINE film spincoated on this OTS-modified crosslinked SEBS now produces a morphology with a gradually reduced distribution of the conjugated polymer phase throughout the CONPHINE film from the top surface to the bottom surface. The conjugated polymer phase at the top surface forms the ideal nanoconfined morphology without observable large aggregates (Extended Data Fig. 6d). The charge-carrier mobility thereby increases to 0.76cm2  V−1  s−1 (Extended Data Fig. 6h).” – page 89, Surface Modification of Patterned SEBS Dielectric section; page 90, Material and Device Characterization section).
Referring to claim 22, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the providing the in-situ micro-deformation to the cross-linkable structure is performed simultaneously with the irradiating of the light (page 90, Material and Device Characterization section; Extended Data Figures 1, 3 & 7).
As to claim 23, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the providing the in-situ micro-deformation to the cross-linkable structure comprises repeatedly providing vibration to the cross-linkable structure (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
Referring to claim 24, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the repeatedly providing the vibration to the cross-linkable structure comprises vibrating a probe within an elastic section of the cross-linkable structure at a constant displacement in a direction perpendicular to an in-plane direction of the cross-linkable structure (e.g., “Mechanical strain–stress and cyclic stress–strain experiments of crosslinked and uncrosslinked SEBS films were performed using an Instron 5565 instrument.” – page 90, Material and Device Characterization section; Extended Data Figures 2 & 7).
As to claim 25, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the repeatedly providing of the vibration to the cross-linkable structure comprises vibrating a probe so that a strain of the cross-linkable structure is less than or equal to about 2% (Figure 3 & 4; Extended Data Table 1).
Referring to claim 26, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the repeatedly providing of the vibration to the cross-linkable structure is performed at a frequency of about 0.05 Hz to about 100 Hz (page 90, Material and Device Characterization section).
As to claim 27, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein a deformation depth of the cross-linkable structure due to the vibration is less than or equal to about 20% of a length of the cross-linkable structure (page 90, Material and Device Characterization section; Extended Data Figure 6).
Referring to claim 29, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the light has a wavelength spectrum of less than or equal to about 420 nm with an intensity of greater than 0 W/cm2 and less than or equal to about 10 W/cm2 (e.g., “The polyurethane − azide film was then photo-patterned by exposure under deep ultraviolet light (wavelength 254 nm) for 9min with a dose of around 1,215 mJ cm−2, to initiate the photo-crosslinking reaction in selective areas defined by the mask.” – page 89, Photo-Patterning of Polyurethane Using Azide Crosslinking section).
As to claim 30, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), further comprising controlling an intensity of the light based on the measured crosslink density (e.g., “X-ray photoelectron spectroscopy (XPS) characterization was performed using a PHI VersaProbe III scanning XPS microprobe.” - page 90, Material and Device Characterization section).
Referring to claim 31, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the cross-linkable material includes at least one of a siloxane moiety, a urethane moiety, an olefin moiety, an acrylic moiety, and a photosensitive resin (Extended Data Figure 4).
As to claim 32, Wang et al. disclose a method of manufacturing a crosslinked product (Abstract), wherein the crosslinking of the cross-linkable structure comprises:
disposing a mask on the cross-linkable structure, the mask having a plurality of light-transmitting portions and a light-blocking portion (page 89, Fabrication of the Intrinsically Stretchable Transistor Array section; Photo-Patterning of Polyurethane Using Azide Crosslinking section; Extended Data Figures 1-2); and
irradiating the light through the mask (page 89, Surface Modification of Patterned SEBS Dielectric section; page 90, Material and Device Characterization section),
wherein the light forms a plurality of crosslinked products, in the cross-linkable structure, at positions corresponding to the plurality of light-transmitting portions (Extended Data Figures 1, 3 & 7).
Referring to claim 33, Wang et al. disclose a crosslinked product obtained by the method of claim 21 (Extended Data Figures 1, 3 & 7).
As to claim 34, Wang et al. disclose a polymer film comprising the crosslinked product of claim 33 (Extended Data Figures 1, 3 & 7).
Referring to claim 35, Wang et al. disclose an electronic device comprising the crosslinked product of claim 33 (Extended Data Figures 7 & 8).
Allowable Subject Matter
7.	Claims 17 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The reason for allowance of claims 17 and 28 is the inclusion of the equation.
Conclusion
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864